Case 19-22390-CMB   Doc 78   Filed 02/03/20 Entered 02/03/20 13:41:00    Desc Main
                             Document     Page 1 of 1




                                           Related to: Document No. 76




                     3rd            February




                                           FILED
                                           2/3/20 1:38 pm
                                           CLERK
                                           U.S. BANKRUPTCY
                                           COURT - WDPA
